The Constitution makes the abolishing and establishing of a particular municipality a distinct subject of legislation. With this in view it seems clear that all of the title of the Act except the first clause thereof cannot be regarded as a part of, or properly connected with, the subject expressed in the first clause of the title. And it also seems clear that the first clause of the title to Chapter 11301, Special Acts of 1925, to-wit: "An Act to establish the territorial limits of the City of Winter Haven, Florida," is not a part of, or matter properly connected with the distinct subject expressed in the remainder of the title; so that the first clause of the title above quoted, taken with the other part, would make the title express more than one subject, thereby rendering the entire Act invalid as violating Section 16, Article III, of the Constitution, unless the first clause be interpreted to express a purpose of the Act to be to add to the then territory of the City of Winter Haven, the territory contained in the Town of Florence Villa, thereby making the first clause of the title a proper part of the subject expressed in the remainder of the title.
TERRELL and BUFORD, J. J., and JOHNSON, Circuit Judge, concur.